DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 14-16 and 18-20) in the reply filed on 06/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5, 13, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “crystallized amorphous polymer having a crystallinity of from 10% to 30% measured as described in the specification” in lines 6-7. It is vague and indefinite as it is unclear whether there is specific measuring process applicant intends to claim which is yet recited in the claim. If there is specific measuring steps discussed in the specification such must be specifically claimed as opposed to referring back to the specification. It is noted that claims 2-5, 13, and 18-20 are dependent upon claim 1 and are rejected for the same reasons as discussed above. 
In regards to claim 16, it is unclear whether applicant intend to claim an article or process of forming the article. Claim 16 is improperly written as there is no structure presented for the article as claimed.
Claim 18 includes a table with D1, D2, and X. It is vague and indefinite whether table as shown, as there may be variety ways the materials can be combined, would they still result in same X, if not claim must be specifically re-written to show the combination of materials, in relation to X. 
Allowable Subject Matter
Claim 14 is allowed.
The closest prior art Sabic Global Tech (WO 2017/220228 A1) and Martinoni Raffaele (US 2010/160547 A1), teaches an additive manufacturing method for producing three-dimensional object, said method comprising the steps of: 
(a) applying a layer of build material onto a target surface, said build material comprising a build composition in  powder form that includes a semi-crystalline polymer; (b) directing electromagnetic wave energy at selected locations of said layer corresponding to a cross-section of part to be formed in said layer to sinter said build composition at said selected locations; and (c) repeating said applying and directing steps to form said part in layer-wise fashion (claims in Sabic Global Tech and Martinoni). 
Both above prior art fails to teach the build composition including a semi-crystalline polymer having a minimum half-time greater than 100 minutes…. wherein each applying and directing step is performed in a much shorter time than the minimum crystallization half-time; wherein the temperature of said target surface varies more than 5oC over said total time period; and wherein said semi-crystalline polymer is a crystallized amorphous polymer.  
Claims 1 – 5, 13, 16, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2015/0252190 A1 – semi-crystalline build materials.
US 2021/0339463 A1 – teaches FDM using similar materials. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743